DETAILED ACTION
	The receipt is acknowledged of applicants’ amendment filed 11/24/2020. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 5, 9-23 and 46 are pending and subject of the current office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 9, 12-14, 16, 19-21, 23 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over the article by the article by Lelievre et el. “Pharmacokinetics of secnidazole in healthy volunteers after single oral dose” combined with the article by Lamp et al. “Pharmacokinetics and pharmacodynamics of the nitroimidazole antimicrobials” and Leduc et al. (US 5,549,911), all references are of record.

Applicant Claims 
Claim 1 is directed to a pharmaceutical composition comprising a plurality of microgranules,

wherein each microgranule comprises a core and a coating;
wherein the core comprises a mixture of an active ingredient and at least one polymer,  of secnidazole or pharmaceutically acceptable salt thereof and a least one polymer; wherein the active ingredient is secnidazole or a pharmaceutically acceptable salt thereof;
wherein secnidazole or the pharmaceutically acceptable salt thereof comprises at least about 70% and no more than about 95% of the core by weight;
wherein the coating is on the outside of the core;
wherein the plurality of microgranules comprise a therapeutically effective amount of about 1 gram to about 2 grams of secnidazole or the pharmaceutically acceptable salt thereof; and
wherein the therapeutically effective amount of secnidazole or the pharmaceutically acceptable salt thereof exhibits a maximum plasma concentration (Cmax) of about 34.5 µg/ml to about 58.3 µg/ml in the subject or a time to maximum plasma concentration (Tmax) of about 3.00 hours to about 4.05 hours in the subject or a time to drug elimination half-life (t1/2) of about 11.3 hours to about 20.4 hours in the subject.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Lelievre studied the pharmacokinetics of secnidazole after oral administration of 2 grams dose as microgranules. Secnidazole achieved a maximal concentration (Cmax) with a mean of 37.9 ± 8.5 mg/L (range 20-56 mg/L) and at a median time associated with the Cmax, and (Tmax) of 6 h (range 3–6 h) (see the provided article).

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While	Lelievre teaches administration of 2 gm of secnidazole microgranules, the reference does not explicitly teach the microgranules comprises core and coating, and does not teach treatment of vaginal vaginosis as instantly claimed by claim 1, which is an inherent function of 2 grams of the drug. 
Lamp teaches the use of single dose of secnidazole to treat bacterial vaginosis. Such a single dose of secnidazole has simple efficacy as multiple doses and improves patient compliance. Secnidazole is absorbed completely after oral administration of 0.5 max values of 35.7 to 46.3 mg/L. The t1/2β is longer than that of metronidazole and ranges from 17 to 28.8 hour (page 369 right column till 370 left column). 
Leduc teaches microgranules comprising core and coating that is effective for treating parasitoses and infection of gastrointestinal tract (GIT). The microgranules comprises core produced by simply mixing nitroimidazole and binder (abstract; col.1, lines 7-10; col.2, lines 14-23; col.3, lines 11-13; examples; and claims). Nitroimidazole is advantageously secnidazole and metronidazole (col.2, lines 57-59). The binder comprises polyvinylpyrrolidone (PVP) and hydroxypropyl cellulose (col.3, lines 1-9). The coating comprises polymers such as Eudragit and ethyl cellulose (col.3, lines 15-40). The coating further comprises talc and plasticizer including triethyl citrate and dibutyl sebacate (col.3, lines 60-67). Example 1 discloses 64.5% metronidazole.

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide secnidazole microgranules as taught by Lelievre, and use 0.5-2 gram of secnidazole to treat bacterial vaginosis as taught by Lamp and further coat the individual microgranules with a coating as taught by Leduc. One would have been motivated to do so because Lamp teaches single dose of 0.5-2 gm secnidazole is efficient to treat bacterial vaginosis while being convenient to the patient, and one would coat the secnidazole microgranules as taught by Leduc because Leduc teaches that by manipulating the materials of the 
Regarding the claimed amount of secnidazole in the core of 70-95% and as claimed by claims 1, and 70% as claimed by claim 5, Leduc teaches core consisting of polymer and drug, and example 5 of Leduc teaches 47.8% secnidazole in the core and 28.7 % polymer (formulation A) and 45.5% secnidazole and 32.6% polymer. If the example was produced by simply mixing the polymers and secnidazole, excluding the neutral core, then secnidazole would form 71.34% (formulation A) and 66.8% (formulation B) of the weight of the core, and the polymers will form the rest of the core which is 28.2% and 22.6%, respectively. In any event, one having ordinary skill in the art would have determined the desired amount of antibacterial/antifungal drug based on individual patient condition and type of binders and polymers in the core. It has been further held that a prima facie case of obviousness exists where the claimed ranges and the prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Meals Corp. of America v. Banner, 778 F2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
Regarding the claimed pharmacokinetics as claimed by claim 1, the claim recites Cmax of about 34.5 to 58.3 mg/L, and Lelievre teaches Cmax with a mean of 37.9 ± 8.5 mg/L (range 20-56 mg/L) and Lamp teaches 35.7 to 46.3 mg/L. The values taught by the prior art either falls within or overlaps with that taught by the references. 

Regarding the polymers claimed by claim 9, Leduc teaches PVP (povidone claimed by the claim) and hydroxyl propyl cellulose as binding polymers in the core.
Regarding the amount of the polymer in the core as claimed by claim 12, example 5 teaches 28.7% (formulation A) and 33.2% (formulation B). One having ordinary skill in the art would have determined the amount of the polymer based on the amount of the drug used. Applicants failed to show unexpected results obtained from the claimed amount.
Regarding the coating polymer claimed by claims 13 and 14, Leduc teaches polymethacrylic ester and ethyl cellulose.
Regarding polyether polymers claimed by claim 16 and 46, Leduc teaches triethyl citrate and dibutyl sebacate applicants disclosed as polyether polymers at paragraph 0047 of the published application.
Regarding talc claimed by claims 19 and 21, Leduc teaches talc in the coating.
Regarding the weight of the coating as claimed by claim 20, one having ordinary skill in the art would have determined the weight of the coating based on the required release rate, regimen and desired time of release based on individual patient.
Regarding binder claimed by claim 23, it is taught by Leduc.     
.

Claims 10, 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lelievre, Lamp and Leduc as applied to claims 1, 5, 9, 12-14, 16, 19-21, 23 and 46  above, and further in view of Angello et al. (US 5,904,937, of record).

Applicant Claims 
Claims 10 and 11 recite specific polymers in the core: Avicel and Methocel. Claim 22 recites spheronized microgranules.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The combined teachings of Lelievre, Lamp and Leduc are previously discussed in this office action.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Leduc teaches polymers in the core comprising cellulose derivative, the 
Angello teaches taste masking of a drug achieved by granulating the drug with mixture of microcrystalline cellulose and methyl cellulose then spheronizing the granulation into spheres having smooth uniform surface. The flavor of the active agent is reduced almost completely, hence making the composition palatable and acceptable to consumers with no adverse impact on bioavailability of the drug in question. The granulation mixture comprises 70-90% of the drug and 10-30% of the mixture of microcrystalline cellulose and methylcellulose. The reference teaches a mixture of Avicel PH101 (microcrystalline cellulose) and Methocel A15LV (methylcellulose) (abstract; col.2, lines 1-10, 41-45; 63-67; col.3, lines 16-25, 53-63; col.4, lines 24-31; col.6, lines 64-67).     

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide composition comprising coated microgranules comprising secnidazole and polymer in the core as taught by the combination of Lelievre, Lamp and Leduc, and use mixture of Avicel PH101 and Methocel A15LV taught by Angello as a polymer in the core that is undergo spheronization. One would have been motivated to do so because Angello teaches that granulating the drug with mixture of Avicel PH101 and Methocel A15LV, then 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lelievre, Lamp and Leduc as applied to claims 1, 5, 9, 12-14, 16, 19-21, 23 and 46 above, and further in view of CN 102335433, of record.

Applicant Claims 
Claim 15 recites Eudragit NE30D in the coating polymer, and claims 17 and 18 recites PEG 4000 in the coating.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)


Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Leduc teaches polymers in the coating including Eudragit polymer, the reference however does not explicitly teach the specific polymer claimed by claim 15, polyethylene glycol claimed by claim 17, or PEG 4000 claimed by claims 17 and 18. 
CN ‘433 teaches coating for medicinal pellet that significantly improves the toughness and flexibility of the coating to ensure that the coating film is not broken during tableting process. The coating comprises Eudragit NE30D and polyethylene glycol 4000 (see the entire document, and in particular pages 1, 4, 5). 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide composition comprising coated microgranules containing secnidazole in the core wherein the coating comprising Eudragit polymer as taught by the combination of Lelievre, Lamp and Leduc, and replace Eudragit in the coating with Eudragit NE30D and further add polyethylene glycol 4000 as taught by CN ‘433. One would have been motivated to do so because CN ‘433 teaches that such coating significantly improves toughness and flexibility of the coating to ensure that the coating film is not broken during tableting process. One would 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive. 
Rejections under 35 U.S.C. § 103
Applicants argue that the Examiner failed to present a prima facie case of obviousness. For example, the cited references, Lelievre, Lamp, and Leduc, whether individually or in combination, do not teach or suggest all of the limitations of independent claim 1. Neither Lelievre nor Lamp teaches or suggests the features of “the microgranules comprises a core and a coating” and “do not teach treatment of vaginal vaginosis as instantly claimed by claim 1.” Neither Lelievre nor Lamp teaches or discloses the “wherein secnidazole or the pharmaceutically acceptable salt thereof comprises at least 70% and no more than 95% of the core by weight” limitation of claim 1.

In response to this argument, it is argued that all the limitation of the rejected claims are taught by the combination of the cited references, either explicitly or implicitly, as set forth in this office action. Regarding the claimed limitation “each microgranule comprising core and coating”, Leduc teaches multiple microgranules and each granule is individually coated, and the microgranules are packaged, e.g. in the form of tablet or sachet (col.4, lines 1-27). Leduc teaches microgranules consist of the active agent and polymer binder, and further teaches the same polymers applicants In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Lelievre and Lamp are relied upon to teach the pharmacokinetics of secnidazole. Leduc clearly teach the structural features as claimed by claim 1. The present invention as a hole is taught by combination of the cited references. Motivation to combine the references exists as well as reasonable expectation to achieve the present invention as a whole. If any of the reference was to teach all the limitations of claim 1, such a reference would have been an anticipatory reference. Therefore, the examiner believes that prima facie case of obviousness has been established. 

Applicants argue that, in an attempt to cure the deficiencies, the Examiner relies on Leduc. However, Leduc fails to cure deficiencies Lelievre and Lamp, including the structural features of the microgranules as recited in claim 1. Leduc discloses a galenic form of 5-nitroimidazole 

In response to this argument, it is argued that the “comprising” language recited by the present pharmaceutical composition and recited by the present microgranules permits the present of the neutral core and more than one coating and different types of coating, and any other ingredients, active or inactive, even in major amounts. Further, it is argued that while Leduc teaches and exemplifies microgranules comprising neutral cores, the reference clearly teaches at col.3, lines 11-13 that:
 
    PNG
    media_image1.png
    39
    259
    media_image1.png
    Greyscale

Therefore, Leduc clearly teaches core consists the active agent and the binding agent (polymer), without the neutral core. Leduc further teaches the claimed drug secnidazole in the core consisting of drug and binder, and not in the neutral core, and teaches coating. Even in presence of the neutral core, the active ingredient still present in the microgranule core that is further coated by another coating layer. While the reference exemplifies a formulation including neutral core, it is argued that disclosed examples and preferred embodiments do not constitute a teaching away from broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). The combination Lelievre, Lamp and Leduc teaches pharmaceutical composition comprising microgranules comprising core comprising secnidazole and polymer, and the microgranules are coated. While the intended use of the composition does not impart patentability to composition claims, nevertheless, the combination of the cited references teaches composition for treating bacterial vaginosis as instantly claimed. 

Applicants disagree with the examiner that the neutral core and the active layer coating in Leduc’s Example 5 are considered together as a “core”, and argue that this argument fails because one skilled in the art would reasonably conclude that the neutral core and the active layer coating are two separate and distinct elements in Leduc. Leduc teaches a neutral core composed of sucrose (about 75%) and maize starch (about 25%) and the neutral core has an active layer coating (i.e., “dusting the active ingredient over the neutral microgranules, alternating with sequences of spraying of the binding solution” (see Leduc, col. 7,11. 14-16)). Meanwhile, the claimed invention requires something very different to Leduc: “...wherein each microgranule comprises a core and a coating; wherein the core comprises a mixture of an active ingredient and at least one polymer, wherein the active ingredient is secnidazole or a pharmaceutically acceptable salt thereof”. Again, the core of the claimed invention has an active ingredient and is thus an active core. 

In response to this argument, it is argued that even if neutral core and the active layer coating are present in the microgranules of Leduc, they form core of the microgranules that are still further coated with another coating. Note that Leduc suggests the absence of neutral core, and teaches another option of having microgranules made of the drug and the binder, i.e. polymers (col.3, lines 11-13).  Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 Note Leduc teaches the core can simply comprise the active agent and binder that reads on the claimed core comprising active agent and polymer. 

Applicants argue that to the extent the Examiner believes that Leduc teaches microgranules comprising a core consisting of the active ingredient and a binding agent, which Applicant disagrees, Leduc clearly states at col. 2, lines 49-53 that “[t]he microgranules which are useful in the form according to the invention all advantageously consist of a neutral granular carrier coated with an active layer consisting of a mixture of active ingredient, 5-nitro-imidazole derivative and a binding agent.” The Examiner points out that Leduc (col. 3, 11. 11-13) states “the present invention also applies to microgranules comprising a core simply consisting of the active ingredient and a binding agent.” But, Leduc’s invention provides two types of microgranules.” (Abstract, claim 1). None of the Examples disclose a core consisting of an active ingredient and a binding agent. Therefore, Leduc does not provide any teaching or guidance of how one skilled in the art would arrive to the claimed invention without undue experimentation. Also, Leduc at least discourages having the core recited in claim 1 because Leduc expressly discloses useful microgranules all “consist of a neutral granular carrier coated with an active layer consisting of a mixture of active ingredient, 5-nitro-imidazole derivative and a binding agent.” 

In response to this argument, the examiner respectfully disagrees with applicants’ interpretation of Leduc reference, because it is clear that the reference teaches granules having a core consisting of the drug and polymer. The comprising language permits the presence of the inert core taught by Leduc, and further permits the presence of two generations of granules. The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference may be relied upon for all that it would have reasonably suggested to one Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). The reference hence does not teach away from the claimed invention because it suggests formulation without neutral core. "A reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant. The degree of teaching away will of course depend on the particular facts; in general, a reference will teach away if it suggests that the line of development flowing from the reference's disclosure is unlikely to be productive of the result sought by the applicant." In re Gurley, 27 F.3d 551,553 (Fed. Cir. 1994). This is not the case here because one having ordinary skill in the art would have drawn from the teaching of the reference to produce microgranules core without the neutral core, and consisting only of the drug and binder without undue experimentation. Disclosed examples and preferred embodiments do not constitute a teaching away from broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 

Applicants argue that Leduc’s neutral granular carrier coated with an active layer is structurally different than what is claimed in the subject application. Leduc does not teach or suggest the specific features of each microgranule comprising a core that includes an active ingredient (secnidazole or a pharmaceutically acceptable salt thereof) and a coating.

In response to this argument, as discussed above, the examiner maintains the position that Leduc teaches at col.3, lines 11-13, a core consisting of drug and polymer, and teaches coated core, and teaches secnidazole. Therefore, Leduc teaches two types of core: 1) neutral core coated with active agent, and 2) core made of the drug and polymer that is also coated. Either core of the reference will be coated because the reference is directed to dosage form comprising core and coating. 

Applicants argue that Leduc, whether alone or in combination with Lelievre and Lamp, does not teach or suggest the features of “wherein secnidazole or the pharmaceutically acceptable salt thereof comprises at least 70% and no more than 95% of the core by weight, ” as recited in claim 1. In an attempt to cover this recitation in claim 1, the Examiner distorts the teaching of Leduc by unilaterally excluding the neutral core (33,0%) in Type A and the neutral core (31,9%) of Type B of Example 5, and then calculated the content of secnidazole in the rest of the formulation to be 71.34% and 66.8%, respectively. The arguments throughout the Office Action is based on this incorrect and improper premise. The Examiner’s above treatment of Leduc’s Example 5 defies the teachings of Leduc, which teaches a neutral core (note that Leduc listed a separate category called “neutral core” in Example 5) that is separate and distinct from the active layer coating on the neutral core. One skilled in the art would understand that the percentages for secnidazole refer to its presence in the active layer coating on the neutral core, and not the neutral core itself. And since Leduc teaches a neutral core, which does not have an active ingredient, one skilled in the art would also understand that Leduc’s neutral core contains 0% of active ingredient (such as secnidazole) of the core by weight, and hence, does not teach or suggest the claimed invention. Further, the Examiner’s exclusion of the neutral core goes against the clear teachings of Leduc, which requires a neutral core in its microgranule formulation. Moreover, Leduc does not teach or suggest what the Examiner suggests, which is “[i]f the example was produced by simply mixing the polymers and secnidazole, excluding the neutral core.” Indeed, Leduc teaches away from such a suggestion since, for example, Example 5 has a “neutral core.”

In response to this argument, it is argued that Leduc teaches core consisting of polymers and drug, and example 5 of Leduc teaches 47.8% secnidazole in the core and 28.2% polymer (formulation A) and 45.5% secnidazole and 33.2% polymer. If the example was produced by simply mixing the polymers and secnidazole, excluding the 28.7% and 33.2%, respectively. In any event, one having ordinary skill in the art would have determined the desired amount of antibacterial drug based on individual patient condition and type of binders and polymers in the core. If the neutral cores are excluded from microgranules, then the result would be microgranules comprising the drug and the polymers without the neutral cores, and not a coating comprising the drug as applicants assert. The calculation is not assuming the neutral core contain drug as applicants assert. It has been further held that a prima facie case of obviousness exists where the claimed ranges and the prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Meals Corp. of America v. Banner, 778 F2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
In response to the argument that the teaching of Leduc goes against exclusion of the neutral core, the examiner respectfully disagrees because the reference clearly suggests at col.3, lines 11-13, core consisting of drug and polymer without neutral core. The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). The reference hence does not teach away from the claimed invention because it suggests formulation without neutral core. "A reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant. The degree of teaching away will of course depend on the particular facts; in general, a reference will teach away if it suggests that the line of development flowing from the reference's disclosure is unlikely to be productive of the result sought by the applicant." In re Gurley, 27 F.3d 551,553 (Fed. Cir. 1994). This is not the case here because one having ordinary skill in the art would have drawn from the teaching of the reference to produce microgranules core without the neutral core, and consisting only of the drug and binder without undue experimentation. 

Applicants argue that the Examiner’s above interpretation would render Leduc being modified unsatisfactory for its intended purpose. The Examiner excluded the neutral cores in Example 5 and then recalculated the content of secnidazole in the rest of the formulation to be 71.34% and 66.8%, respectively. In these calculations, the Examiner included all ingredients except for the “neutral core.” However, Eudragit® L30D-55 and RS30D in Example 5 of Leduc are used as gastroresistant and prolong-resistant coatings, respectively, as separate coatings on the layer comprising an active ingredient. Example 5, col. 3, 11. 19-41. If Eudragit® L30D-55 and RS30D in Example 5 were combined with secnidazole in such an imaginary “core” as the Examiner proposed, such a proposed modification would render Leduc’s invention being modified unsatisfactory for its intended purpose, which provides a galenic form of 5-nitroimidazole derivatives comprising “a combination of microgranules of 5-nitroimidazole derivatives consisting of gastroresistant microgranules and prolonged-release microgranules.” If proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. The core of the claimed invention is an active core comprising a high loading (Le„ at least 70% and no more than 95% by weight! of secnidazole as an active ingredient. This is in contrast with Leduc. Even if the neutral core and other ingredients in Leduc are included in a “core” as the Examiner argued, which Applicant disagrees, the Examiner’s imaginary “core” would include only 47.8% or 45.5% of secnidazole, which is much lower than the high loading of secnidazole, i.e., at least 70% and no more than 95% by weight of the core, as recited in claim 1.

In response to this argument, it is argued that in conducting the calculation the In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. There is no evidence of record as to the criticality of the claimed ranges.

Applicants argue that there would have been no reason, motivation or rational underpinning as to why one of ordinary skill in the art would have combined Leduc with Lelievre and Lamp to develop a pharmaceutical composition having specified structures “for oral administration and for treating bacterial vaginosis,” as recited in claim 1. Leduc teaches a galenic form of 5-nitroimidazole derivatives for treating parasitoses and infections of the gastrointestinal tract, more particularly to for treating parasitoses and infections exhibiting resistant forms in the lower part of the intestinal tract, especially in the sigmoid colon and rectum. Leduc’s formulation includes two types of microgranules, each of which includes a neutral core, an active layer coated on the neutral core, a coating being either a gastroresistant layer or a prolonged-release layer. A person of ordinary skill in the art would not have combined Leduc with Lelievre and/or Lamp to develop the claimed pharmaceutical composition “for oral administration and for treating bacterial vaginosis,” and comprising a plurality of microgranules, each of which includes a core comprising secnidazole and a coating; and having the specified pharmacokinetic profiles, as recited in claim 1.

In response to this argument, it is argued that both of Lelievre and Lamp teaches the instantly claimed pharmacokinetics of secnidazole obtained by 2 gm oral administration of the drug, and also used for treating bacterial vaginosis. One having ordinary skill in the art would have drawn from Leduc a formulation to deliver nitroimidazole and its derivatives orally including secnidazole using In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). The fact that applicant may have recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, motivation to combine the reference exists, as well as reasonable expectation to achieve the present invention as a whole, even if the combination would have for a different reason than what applicants would have done.

Applicants argue that Leduc teaches away or at least discourages from developing the claimed 

In response to this argument, it is argued that Leduc does not teach away from the present invention or discourage from providing formulation comprising plurality of microgranules, wherein each microgranule comprises a core and a coating; wherein the core comprises a mixture of an active ingredient and at least one polymer, wherein the active ingredient is secnidazole or a pharmaceutically acceptable salt thereof; and wherein secnidazole or the pharmaceutically acceptable salt thereof comprises at least 70% and no more than 95% of the core by weight. All the elements of the instant claim 1 are taught by the combination of the cited references, either explicitly or implicitly. "A reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant. The degree of teaching away will of course depend on the particular facts; in general, a reference will teach away if it suggests that the line of development flowing from the reference's disclosure is unlikely to be productive of the result sought by the applicant." In re Gurley, 27 F.3d 551,553 (Fed. Cir. 1994). This is not the case here because one having ordinary skill in the art would have drawn from the teaching of the reference to produce microgranules comprising core without the neutral core, and comprising only of the drug and binder without undue experimentation. None of the cited references teaches or deters from formulating pharmaceutical composition plurality of microgranules, wherein each microgranule comprises a core and a coating; wherein the . W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

Applicants argue that the proposed combination of Lelievre, Lamp, and Leduc demonstrates impermissible hindsight since a motivation to combine the references was lacking at the time of filing the subject application, and the Examiner gleaned the knowledge about the features of claim 1 as described above from the subject application only. A person of ordinary skill in the art understands that the cited references, alone or in combination, do not teach or suggest the features of claim 1 as described above. See MPEP § 2145, subsection X.A. Impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art. See MPEP § 2142.

In response to this argument, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, the examiner relied on what was known and the knowledge available in the art and taught by the cited references to construe the rejection. The examiner did not rely on impermissible hindsight since a motivation to combine the references exists, the examiner relied on the teaching of the references themselves as set forth in this office action.



In response to this argument, it is argued that all the limitations of the instantly claimed invention are taught by combination of the cited references. Leduc teaches high loading capacity of microgranules to secnidazole up to 71.34% of the core. Further the prior art recognized and achieved the claimed pharmacokinetics and treating bacterial vaginosis. Any advantage applicants achieved, such as stability is not unexpected and it is intrinsic property of the prior art pharmaceutical composition. 

Applicants argue that some embodiments are directed to a pharmaceutical composition comprising secnidazole microgranules formulated as shown in Table 1. The experimental microgranule compositions described in Table 1 allow for increased drug loading (70%) versus drug loading of a conventional secnidazole-coated sugar sphere formulation (about 49%). The ability to increase drug loading of the microgranules for use in the compositions and methods described herein enables a therapeutic dose of a nitroimidazole compound, for example, 2 grams of secnidazole, to be administered in a composition with a substantially reduced mass (about 3,315 mg) compared with the mass of a secnidazole-coated sugar sphere formulation (about 4,600 mg) while maintaining substantially the same pharmacokinetic profile upon administration of a 2 gram dose to a patient, Id., paragraph [0039].  Table 1 shows an exemplary pharmaceutical composition with secnidazole in the drug core (70% of the core), which is tested against “coated secnidazole-coated sugar sphere formulation” as shown in Table 2. The exemplary pharmaceutical composition with high drug loading of at least 70% has similar pharmacokinetic profiles as the “coated secnidazole-coated sugar sphere formulation.” See id, e.g., the Application, paragraphs [0040]-[0041J; Tables 1-4. The exemplary manufacturing protocol under Example 1 shows that secnidazole is mixed with Avicel pH 101 and Methocel A15LV into a wet granulation, and then the wet granulation is extruded, spheronized, dried, screened, coated with a coating of a mixture of PEG 4000, Eudragit NE30D and talc, dried and screened again, and then the coated spheres are blended with talc and cured in a tray dryer. See id., paragraphs [0060]-[0067]. Those skilled in the art would understand that the secnidazole is in the core, and not solely in a coating on the outside of the core.

In response to this argument, it is argued that Leduc teaches cores consisting of the drug and polymers only. The discovery of a new action underlying a known process does not make it patentable. MEHL/Biophile, 192 F.3d at 1365, 52 U.S.P.Q.2d at 1303. Also, it is irrelevant that the prior art observers did not recognize the property or function Verdeegal Brothers, lnc. v. Union Oil Co. of Cal., 814 F.2d 628, 633, 2 U.S.P.Q.2d 1051, 1054 (Fed. Cir. 1987). This is believed to be applicable here because anticipation is the epitome of obviousness. In addition, regarding applicant's arguments of unexpected superior results in the instant specification, it is the examiner's position that the data in the specification regarding pharmacokinetic profile are not unexpected results and therefore cannot rebut prima facie obviousness, and are taught by the cited references, as set forth in this office action. The claimed pharmacokinetics were known before the present invention and taught by both Lelievre and Lamp.
The examiner directs applicant's attention to MPEP 716.02 (a). "A greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness of the claims at issue." In re Corkhill, 711 F.2d 1496, 266 USPQ 1006 (Fed.Cir. 1985). In Corkhill, the claimed combination showed an additive result when a diminished result would have been expected. Furthermore, the MPEP states, "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). The objective evidence of nonobviousness must be commensurate in scope with claims that evidence is offered to support. See in Greenfield and DuPont 197 USPQ 227 (CCPA 1978); In re Boesch and Slaney 205 USPQ 215 (CCPA 1980); and In re Tiffin and Erdman 170 USPQ 88 (CCP 1971). The present claims are directed to a composition and all the elements of the claimed composition are taught by combination of the cited references. The process of making the composition does not The claimed pharmacokinetics were known before the present invention and taught by both Lelievre and Lamp.
A strong case of obviousness may be established such that the objective evidence of nonobviousness (e.g., unexpected results) is not sufficient to outweigh the evidence of obviousness. MPEP §716.01(d). Also Media Techs. Licensing LLC v. Upper Deck Co., 596 F.3d 1334, 1339 (Fed. Cir. 2010). Evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion. See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007) (“the record establish [ed] such a strong case of obviousness” that allegedly unexpectedly superior results were ultimately insufficient to overcome obviousness conclusion); Leapfrog Enterprises Inc. v. Fisher-Price Inc., 485 F.3d 1157, 1162, 82 USPQ2d 1687, 1692 (Fed. Cir. 2007)(“given the strength of the prima facie obviousness showing, the evidence on secondary considerations was inadequate to overcome a final conclusion” of obviousness); and Newell Cos., Inc. v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988). Office personnel should not evaluate rebuttal evidence for its “knockdown” value against the prima facie case, Piasecki, 745 F.2d at 1473, 223 USPQ at 788, or summarily dismiss it as not compelling or insufficient. If the evidence is deemed insufficient to rebut the prima facie case of obviousness, Office personnel MPEP § 716 - § 716.10 for an additional information pertaining to the evaluation of rebuttal evidence submitted under 37 CFR 1.132.

Applicants argue that claims 5, 9, 12-14, 16, 19-21, 23, and 46 depend from independent claim 1, and are allowable at least by virtue of their dependence from independent claim 1, and for the same foregoing reasons as for claim 1. In addition, each dependent claim includes features rendering them non-obvious and separately patentable.

In response to this argument, it is pointed out that claim 1 is not allowable for the above reasons. It is further argued that each and every limitation of each dependent claim is taught explicitly or implicitly by the cited references as addressed in this office action. No claim is allowable. 

Applicants argue that the additional rejections over Angello and CN ‘433 Application fail to cure the deficiencies of Lelievre, Lamp, and Leduc with respect to the features of claim 1 as described above. Angello, the CN ‘433 Application, Lelievre, Lamp, and Leduc, alone or in combination, do not teach or suggest at least a pharmaceutical composition and the pharmacokinetic features as recited in claim 1. In addition, Angello discourages using a coating in general because “many coating which resist breaking during chewing also tend to retard bioavailability and/or release of the drug.” See Angello, col. 1, lines 21-27. Neither Angello nor the CN ‘433 cures the fatal defects of Lelievre, Lamp, and Leduc with respect to the claimed invention.

In response to this argument, it is argued that Angello and CN ‘433 relied upon for teachings limitations of dependent claims, and not for teaching claim 1, and the references satisfy the purposes for which they were applied. If any of Angello or CN ‘433 was to teach the pharmaceutical composition of claim 1, such a reference would have been an anticipatory reference. The secondary references do not need to teach what is taught by the other references. Angello is relied upon for teaching mixture of Avicel PH101 and Methocel A15LV, as claimed by claims 10, 11 and 22, as a polymer in the core that is undergo spheronization so that spheronizing provides spheres having smooth uniform surface, and reduces almost completely the taste of the drug, hence .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/I.G./

/ISIS A GHALI/             Primary Examiner, Art Unit 1611